DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadan et a. (U.S. 2017/0354372, hereafter referred to as Varadan).
	Regarding claim 1, Varadan teaches a washable physiological state sensing device (see para. 0101, “and in general the garment 200 is washable”), comprising: a flexible carrier (textile 200), which is made of elastic material (see para. 0101, “Suitable materials for making the garment 200 include nylon, silk, Lycra, spandex, polyester, modified celluloses, cotton, and combinations of these and other materials”) and has a bonding surface; a flexible electrode 207, which is arranged on the bonding surface (see figure 15), and has a flexible substrate and a plurality of conductive particles (see para. 0021, , where the conductive particles are doped in the flexible substrate, and the flexible substrate is made of elastic material; and a flexible conductive circuit 3, which is arranged on the bonding surface and electrically connected with the flexible electrode (see para. 0081).
	Regarding claim 2, Varadan further teaches wherein the material of flexible carrier is selected from polyurethane (PU), thermoplastic polyurethane (TPU), silicon, rubber, epoxy resin or textile fiber (see para. 0101, “Suitable materials for making the garment 200 include nylon, silk, Lycra, spandex, polyester, modified celluloses, cotton, and combinations of these and other materials, and in general the garment 200 is washable”).
Regarding claim 3, Varadan further teaches wherein the material of flexible substrate is selected from polyurethane, thermoplastic polyurethane, silicon or rubber. (See para. 0088, 0089; “The base substrate (e.g. fiber 209) is flexible and conductive and can be made of metal or metal-textile blend(s) or metal-polymer blend(s). Possible metals that may be used include gold, silver, titanium, platinum, and steel or a steel alloy, and possible textile fabrics that may be used include nylon, silk, Lycra, spandex, polyester, modified celluloses, and cotton. The substrate can be made of flexible fabric made of natural yarns such as cotton, silk; polymer based yarn such as polyester, polyester lycra blend, nylon, rayon; metallic yarn such as stainless steel; fabrics with coatings of electrically conductive material such as silver, polyaniline; fabrics coated with polymer film to reduce surface roughness”).
Regarding claim 4, Varadan further teaches wherein the conductive particles include graphene, carbon nano-tube or nano-silver (see figure 31).
Regarding claims 8-10, Varadan further teaches an electronic component electrically connected to the flexible conductive circuit; wherein the electronic component is selected from a temperature sensor 220, an acoustic transducer and a combination thereof; wherein the electronic component is electrically connected to the flexible electrode 205 (see figure 14).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855